Exhibit 99.1 Viveve® Announces Reverse Stock Split in Preparation for Proposed Uplisting to NASDAQ SUNNYVALE, California — April 14, 2016 Viveve Medical, Inc. ("Viveve") (OTCQB: VIVMF), a medical technology company focused on women's health, today announced that it will implement a 1-for-8 reverse split of its common stock in connection with its application for listing of its common stock on the NASDAQ Capital Market. The reverse stock split will become effective with the Financial Industry Regulatory Authority (FINRA) and Viveve common stock will begin trading on a post-split basis on the OTCQB under the temporary symbol “VIVMFD” on Monday, April 18th. There is no assurance that the company’s listing application will be approved by NASDAQ. “This reverse stock split is an important component of Viveve's capital markets strategy," stated Patricia Scheller, chief executive officer of Viveve. "We believe moving Viveve to a national exchange will represent a significant step toward our efforts to create long
